Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/355,574 filed on 03/15/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Allowable Subject Matter
Claims 7, 12-14, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2017/0083648 to Zhang
[0006] Therefore, it is needed to propose technologies to rapidly generate and calculate the security-constrained unit commitment model, based on current power system operation simulation technology, in order to increase calculating efficiency of the security-constrained power system operation simulation, which makes the security-constrained power system operation simulation able to apply to large-scale real-world power system. The related art of the present disclosure include:

[0007] 1) Security-constraint power system operation simulation means that, certain scheduling objectives are selected according to power grid planning and power installed capacity planning with system load prediction and boundary conditions of power system operation formed by primary energy; and power system planning or power system operation mode is evaluated according to operation simulation result after a period of operation of the simulation system under generator unit operation constraints, system branch and interface power flow. Core of the power system operation simulation is to solve the unit commitment model daily or week-by-week and is expressed as mixed integer programming model, as following:

US 2015/0347149 to Galati
[0074] Returning to FIGS. 1A and 1B, the processor component 550 of each of the one or more computing devices 500 may be selected to efficiently solve multiple subproblems into which a MILP problem may be decomposed at least partly in parallel to speed the solution of each of the subproblems in each iteration. By way of example, the processor component 550 may incorporate a single-instruction multiple-data (SIMD) architecture, may incorporate multiple processing pipelines, and/or may incorporate the ability to support multiple simultaneous threads of execution per processing pipeline. Alternatively or additionally, and as has been discussed, the solution of multiple subproblems at least partly in parallel may be carried out by multiple ones of the computing devices 500 operating at least partly in parallel with each other.

US 2015/0051938 to Li
[0011] Embodiments of the present invention provide systems, apparatus and methods for creating an optimized operating schedule, fuel mix, and fuel allocation plan for using resources such as, for example, generators. The modeling of resources in a security constrained unit commitment environment is used by independent system operators and energy generation companies for market clearing and making economic commitments. In addition, such models are used for the dispatch of generators subject to constraints on the power grid. Embodiments of the present invention can be applied to solving resource scheduling, fuel mix optimization (e.g., between gas and oil), and optimizing fuel allocation in both electricity markets and traditional integrated power utilities.

[0012] Embodiments of the present invention provide methods for modeling operation of power generators so that the most cost effective operating schedule, fuel selection, and allocation can be selected. In other words, a mixed-integer linear programming (MILP) model is provided to optimally schedule dual-fuel burning generator resources with an optimal fuel mix ratio to minimize total generating cost considering various fuel supply (e.g., natural gas network) and generating resource physical constraints. In some embodiments, the model can be used by integrated power utilities or Independent Power System Operators (ISOs) in energy markets for optimal scheduling and operation of generating units.

The prior art of records (Balley in view of Achterberg, Sun, Zhang, Galati and Li) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 7, 12-14, 16-17 and 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0335568 to Bailey et al. (hereafter “Bailey”) in further view of US 2012/0311607 to Achterberg et al. (hereafter “Achterberg”)

As per claim 1, Bailey discloses a method, comprising: with a plurality of processors:
concurrently executing a plurality of processor threads (paragraphs 0022, 0031, 0037 and 0042-0043: “The host memory 122 may then communicate the new solution space partitions obtained from the new fragmentation to the device memory 126, which may in turn, assign a respective new solution space partition to each GPU thread in the collection of GPU threads 128(1)-128(N). Each GPU thread may explore its corresponding new solution space partition and generate one or more computational results (e.g., one or more elite solutions), which may be provided by the device memory 126 to the host memory 122. The GTTS module 114 may determine additional fragmentations of the solution space, which may be processed in parallel iteratively by the collection of GPU threads 128(1)-128(N) until halting criteria are satisfied and an elite solution is chosen as a timely, high-quality solution to the optimization problem.”) to produce new solutions (paragraphs 0016, 0022, and 0030-0031: “Each GPU thread may generate one or more computational results (e.g., one or more elite solutions) as a result of processing performed on a corresponding solution space fragment. The device memory 126 may then provide the computational results 130 from the GPU threads 128(1)-128(N) to the host memory 122. The GTTS module 114 may then determine an updated fragmentation of the solution space based at least in part on the computational results 130. The host memory 122 may then communicate the new solution space partitions obtained from the new fragmentation to the device memory 126, which may in turn, assign a respective new solution space partition to each GPU thread in the collection of GPU threads 128(1)-128(N). Each GPU thread may explore its corresponding new solution space partition and generate one or more computational results (e.g., one or more elite solutions), which may be provided by the device memory 126 to the host memory 122”) to a Mixed Integer Programming (MIP) problem (paragraphs 0024, 0028 and 0050: “For example, the pre-processor 108 may choose a particular type of MP to represent the optimization problem among candidate types of MPs. The candidate types of MPs may include a linear program, an integer program, a mixed integer program, a nonlinear program, a convex program, a stochastic program, a dynamic program, or the like. For example, the pre-processor 108 may select an integer program to represent the n-city, m-TSP problem.”).
Balley does not explicitly disclose sharing data generated by the concurrently executing among the threads.
Achterberg further discloses sharing data generated by the concurrently executing among the threads (FIG. 2 and 5B: blocks 220 and 545; paragraphs 0027 and 0044: “In an embodiment of the invention, the operations are executed concurrently to the main cut-loop of the mixed integer non-linear programming in a deterministic fashion using deterministic locks to deterministically share information between the main task and the concurrent tasks while the concurrent tasks are being processed and the use of deterministic signaling to deterministically interrupt concurrent operations at certain stages of the main cut loop, in particular as soon as the main cut loop terminates.”), thereby generating at least one new solution to the MIP problem (FIGs 2 and 5B; paragraphs 0014, 0037 and 0044).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Achterberg into Bailey’s teaching because it would provide for the purpose of the computational problem is one of a Linear Programming problem and a Quadratic Programming problems, and the different algorithm is selected from the group consisting of a primal simplex, a dual simplex, and a barrier algorithm. In another aspect of the embodiment, the computational problem is a Mixed Integer Non-Linear Programming problem and the secondary tasks are programmed to process different sets of primal heuristics to produce integer feasible solutions for corresponding ones of the sets of primal heuristics (Achterberg, paragraph 0014).

As per claim 18, Balley discloses a method, comprising:
with a compiler executing on a processor (FIGs. 2 and 12), transforming source code to solve a mixed integer programing (MIP) problem (paragraphs 0024, 0028 and 0050: “For example, the pre-processor 108 may choose a particular type of MP to represent the optimization problem among candidate types of MPs. The candidate types of MPs may include a linear program, an integer program, a mixed integer program, a nonlinear program, a convex program, a stochastic program, a dynamic program, or the like. For example, the pre-processor 108 may select an integer program to represent the n-city, m-TSP problem.”) into machine-executable code, the machine-executable code comprising:
computer-executable code that when executed by a processor (FIGs. 2 and 12), cause a plurality of processor threads to be seeded with prior solutions to the MIP problem (paragraphs 0016, 0022, and 0030-0031); and
computer-executable code that when executed by a processor (FIGs. 2 and 12), cause the threads to generate improved solutions to the MIP problem (paragraphs 0016, 0022, and 0030-0031: “Each GPU thread may generate one or more computational results (e.g., one or more elite solutions) as a result of processing performed on a corresponding solution space fragment. The device memory 126 may then provide the computational results 130 from the GPU threads 128(1)-128(N) to the host memory 122. The GTTS module 114 may then determine an updated fragmentation of the solution space based at least in part on the computational results 130. The host memory 122 may then communicate the new solution space partitions obtained from the new fragmentation to the device memory 126, which may in turn, assign a respective new solution space partition to each GPU thread in the collection of GPU threads 128(1)-128(N). Each GPU thread may explore its corresponding new solution space partition and generate one or more computational results (e.g., one or more elite solutions), which may be provided by the device memory 126 to the host memory 122”) by concurrently executing the threads (paragraphs 0022, 0031, 0037 and 0042-0043: “The host memory 122 may then communicate the new solution space partitions obtained from the new fragmentation to the device memory 126, which may in turn, assign a respective new solution space partition to each GPU thread in the collection of GPU threads 128(1)-128(N). Each GPU thread may explore its corresponding new solution space partition and generate one or more computational results (e.g., one or more elite solutions), which may be provided by the device memory 126 to the host memory 122. The GTTS module 114 may determine additional fragmentations of the solution space, which may be processed in parallel iteratively by the collection of GPU threads 128(1)-128(N) until halting criteria are satisfied and an elite solution is chosen as a timely, high-quality solution to the optimization problem.”) and
storing the machine-executable code in a computer-readable storage device or memory (paragraphs 0022, 0031, 0037 and 0042-0043).
Balley does not explicitly disclose sharing data between the threads.
Achterberg further discloses sharing data between the threads (FIG. 2 and 5B: blocks 220 and 545; paragraphs 0027 and 0044: “In an embodiment of the invention, the operations are executed concurrently to the main cut-loop of the mixed integer non-linear programming in a deterministic fashion using deterministic locks to deterministically share information between the main task and the concurrent tasks while the concurrent tasks are being processed and the use of deterministic signaling to deterministically interrupt concurrent operations at certain stages of the main cut loop, in particular as soon as the main cut loop terminates.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Achterberg into Bailey’s teaching because it would provide for the purpose of the computational problem is one of a Linear Programming problem and a Quadratic Programming problems, and the different algorithm is selected from the group consisting of a primal simplex, a dual simplex, and a barrier algorithm. In another aspect of the embodiment, the computational problem is a Mixed Integer Non-Linear Programming problem and the secondary tasks are programmed to process different sets of primal heuristics to produce integer feasible solutions for corresponding ones of the sets of primal heuristics (Achterberg, paragraph 0014).

Claims 2-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in further view of Achterberg, as applied to claim 1, and further in view of US 2011/0022434 to Sun et al. (hereafter “Sun”)

As per claim 2, Balley does not explicitly disclose wherein the MIP problem is a Security Constrained Unit Commitment (SCUC) problem for an upcoming planning horizon of a power grid, and wherein the method further comprises seeding one or more of the threads with at least one previously generated solution to the SCUC problem from a prior planning horizon of the power grid.
Sun further discloses wherein the MIP problem (paragraphs 0073-0075, 0077, and 0081-0082: “Each SKED engine can be a mixed integer programming/linear programming based optimization application which includes both unit commitment and unit dispatch functions. Unit commitment is the process of preparing a unit to generate at some point in the future usually taken into consideration of the various unit characteristics including time and cost factors.”) is a Security Constrained Unit Commitment (SCUC) problem (paragraphs 0073-0075, 0077, and 0081-0082: “Each SKED engine can be easily configured to perform scheduling processes with different heart beats and different look-ahead time. The multi-stage resource scheduling, SKED engine, process is security constrained unit commitment and economic dispatch sequences with different look-ahead periods, which as a non-limiting example can be 6 hours, 2 hours and 20 minutes”) for an upcoming planning horizon of a power grid (paragraphs 0073-0075, 0077, and 0081-0082: “Each SKED engine can be easily configured to perform scheduling processes with different heart beats and different look-ahead time. The multi-stage resource scheduling, SKED engine, process is security constrained unit commitment and economic dispatch sequences with different look-ahead periods, which as a non-limiting example can be 6 hours, 2 hours and 20 minutes, updating resource schedules at different cycle frequencies (e.g. 5 min, 15 min or hourly). The results of each stage form progressively refined regions that guide the dispatching decision space of the subsequent stages. Various SKED engine cycles are coordinated through a comprehensive operating plan, as more fully explained hereafter.), and wherein the method further comprises seeding one or more of the threads with at least one previously generated solution to the SCUC problem from a prior planning horizon of the power grid (paragraphs 0094-0095, 0099, 0116, and 0120: “The comprehensive operating plan contains quantities, as a non-limiting example megawatt generation level, being scheduled over different operating Intervals. Operator interaction can be typically with COPt. In one embodiment, initialization of the comprehensive operating plan for each operating day begins with the day-ahead schedule, which is based on the day ahead marketing financial schedules and then updated with reliability commitment results. Before any SKEDi is run in the current day of operation, the overall COPt is initialized with the day-ahead schedules. When COPt is suitably initialized, it can be used to generate input data for SKED1, SKED2 and SKED3. Results of SKEDi's are then used to update their respective subordinate COPi, which will cause COPt to be updated, and thus the overall iterative process continues.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

As per claim 3, Balley discloses selecting a solution from among the solutions generated by the threads (paragraphs 0030-0032: “Each GPU thread may generate one or more computational results (e.g., one or more elite solutions) as a result of processing performed on a corresponding solution space fragment. The device memory 126 may then provide the computational results 130 from the GPU threads 128(1)-128(N) to the host memory 122. The GTTS module 114 may then determine an updated fragmentation of the solution space based at least in part on the computational results 130. The host memory 122 may then communicate the new solution space partitions obtained from the new fragmentation to the device memory 126, which may in turn, assign a respective new solution space partition to each GPU thread in the collection of GPU threads 128(1)-128(N).”) for the upcoming planning horizon (paragraphs 0030-0032: “In certain example embodiments, the halting criteria may be a time constraint associated with the optimization problem. For example, after a predetermined time period has elapsed, a most optimal elite solution obtained to that point may be selected as a final solution to the optimization problem.”).
Sun further discloses determining respective dispatch instructions for one or more generators of the power grid based on the selected solution (paragraphs 0010, 0067-0068 and 0074: “a method provides dispatchers in power grid control centers a capability to manage changes using multi-interval dispatch. A multi-stage resource engine SKED, and a comprehensive operating plan are provided. The SKED engine includes at least SKED1, SKED2, and SKED3 to address scheduling proposes of different time frame. Multiple system parameter scenarios are coordinated.); and
communicating the respective dispatch instructions to the one or more generators (FIG. 6; paragraphs 0022 and 0074: “the system tool of the present invention provides multi-stage engines, including but not limited to SKED 1,2 and 3 engines, the comprehensive operating plan, adaptive model management and the like. Each SKED engine performs at least of, scheduling, commitment of resources, and dispatch of resources, depending on the application. Each SKED engine can be a mixed integer programming/linear programming based optimization application which includes both unit commitment and unit dispatch functions. Unit commitment is the process of preparing a unit to generate at some point in the future usually taken into consideration of the various unit characteristics including time and cost factors.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

As per claim 4, Balley does not explicitly disclose wherein the data shared among the threads comprises at least one of: an intermediate solution to the SCUC problem; an incumbent solution to the SCUC problem; or a hint for solving the SCUC problem.
Sun further discloses wherein the data shared among the threads comprises at least one of: an intermediate solution to the SCUC problem (paragraphs 0077, 0081 and 0095); an incumbent solution to the SCUC problem (paragraph 0084); or a hint for solving the SCUC problem.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

As per claim 6, Balley discloses each of the respective processors executes at least one process (paragraphs 0026, 0030 and 0042), and each process comprises at least one of the plurality of processor threads (paragraphs 0026, 0030 and 0042).
Sun further discloses the SCUC problem comprises a plurality of variables (paragraphs 0127-0128), and a plurality of constraints (paragraphs 0127-0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

As per claim 9, Balley does not explicitly disclose wherein the constraints comprise at least one of: power balance constraints, transmission constraints, reserve constraints, or resource constraints.
Sun further discloses wherein the constraints comprise at least one of: power balance constraints, transmission constraints (paragraphs 0066, 0072 and 0077), reserve constraints, or resource constraints.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in further view of Achterberg and Sun, as applied to claim 4, and further in view of US 2002/0046231 to Law et al. (hereafter “Law”)

As per claim 5, Balley does not explicitly disclose wherein sharing data among the threads comprises sending a message from a first thread to a second thread using a Message Passing Interface.
Law further discloses wherein sharing data among the threads comprises sending a message from a first thread to a second thread using a Message Passing Interface (FIG. 7; paragraph 0049).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Law into Bailey’s teaching, Achterberg’s teaching and Sun’s teaching because it would provide for the purpose of threads 721 and 722 in a preemptive task 720 are not permitted to share resources with other threads, including threads in their own task 720. Preemptive threads 721, 722 communicate externally (e.g., with an external message source and/or destination 705) only through message passing (e.g., via an API function call 710) (Law, paragraph 0049).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balley in further view of Achterberg and Sun, as applied to claim 6, and further in view of US 2010/0072817 to Hirst.

As per claim 8, Balley does not explicitly disclose wherein the variables comprise binary variables and continuous variables, wherein the binary variables comprise a variable representing an ON/OFF state of a generator coupled to the power grid, and wherein the continuous variables represent one or more of: a quantity of power to be produced by the generator, power consumption of dispatchable demands, power supply for virtual bids, power consumption for virtual bids, power reserve decisions, or auxiliary variables for modeling.
Sun further discloses wherein the variables comprise continuous variables, wherein the continuous variables represent one or more of: a quantity of power to be produced by the generator (paragraph 0096), power consumption of dispatchable demands (paragraph 0112), power supply for virtual bids, power consumption for virtual bids, power reserve decisions (paragraphs 0126, 0153, 0221), or auxiliary variables for modeling (paragraphs 0066, 0072 and 0087).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).
Hirst further discloses wherein the variables comprise binary variables, wherein the binary variables comprise a variable representing an ON/OFF state of a generator coupled to the power grid (FIG. 6B; paragraphs 0134, 0142 and 0144).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hirst into Bailey’s teaching, Achterberg’s teaching and Sun’s teaching because it would provide for the purpose of provides a control device operable to vary the energy consumed by both types of loads, i.e. by binary on/off control and by graduated or continuous increase and decrease of the energy consumption (Hirst, paragraph 0142).

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in further view of Achterberg and Sun.

As per claim 10, Balley discloses one or more computing devices comprising:
Memory (FIGs. 2 and 12); and
a plurality of processors, each of the respective processors being configured to execute machine-readable instructions stored in the memory that cause the computing devices (FIGs. 2 and 12) to perform operations for solving a problem of a power grid (paragraphs 0016, 0022, and 0030-0031), the operations comprising:
seeding a plurality of threads with prior solutions to the problem (paragraphs 0016, 0022, and 0030-0031), and generating new solutions to the problem (paragraphs 0016, 0022, and 0030-0031: “Each GPU thread may generate one or more computational results (e.g., one or more elite solutions) as a result of processing performed on a corresponding solution space fragment. The device memory 126 may then provide the computational results 130 from the GPU threads 128(1)-128(N) to the host memory 122. The GTTS module 114 may then determine an updated fragmentation of the solution space based at least in part on the computational results 130. The host memory 122 may then communicate the new solution space partitions obtained from the new fragmentation to the device memory 126, which may in turn, assign a respective new solution space partition to each GPU thread in the collection of GPU threads 128(1)-128(N). Each GPU thread may explore its corresponding new solution space partition and generate one or more computational results (e.g., one or more elite solutions), which may be provided by the device memory 126 to the host memory 122”) by concurrently executing the threads (paragraphs 0022, 0031, 0037 and 0042-0043: “The host memory 122 may then communicate the new solution space partitions obtained from the new fragmentation to the device memory 126, which may in turn, assign a respective new solution space partition to each GPU thread in the collection of GPU threads 128(1)-128(N). Each GPU thread may explore its corresponding new solution space partition and generate one or more computational results (e.g., one or more elite solutions), which may be provided by the device memory 126 to the host memory 122. The GTTS module 114 may determine additional fragmentations of the solution space, which may be processed in parallel iteratively by the collection of GPU threads 128(1)-128(N) until halting criteria are satisfied and an elite solution is chosen as a timely, high-quality solution to the optimization problem.”).
Balley does not explicitly disclose the SCUC problem; to perform operations for solving a Security Constrained Unit Commitment (SCUC) problem for an upcoming planning horizon of a power grid; seeding a plurality of threads with prior solutions to the SCUC problem; and sharing data generated by the concurrently executing among the threads. 
Achterberg further discloses sharing data generated by the concurrently executing among the threads (FIG. 2 and 5B: blocks 220 and 545; paragraphs 0027 and 0044: “In an embodiment of the invention, the operations are executed concurrently to the main cut-loop of the mixed integer non-linear programming in a deterministic fashion using deterministic locks to deterministically share information between the main task and the concurrent tasks while the concurrent tasks are being processed and the use of deterministic signaling to deterministically interrupt concurrent operations at certain stages of the main cut loop, in particular as soon as the main cut loop terminates.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Achterberg into Bailey’s teaching because it would provide for the purpose of the computational problem is one of a Linear Programming problem and a Quadratic Programming problems, and the different algorithm is selected from the group consisting of a primal simplex, a dual simplex, and a barrier algorithm. In another aspect of the embodiment, the computational problem is a Mixed Integer Non-Linear Programming problem and the secondary tasks are programmed to process different sets of primal heuristics to produce integer feasible solutions for corresponding ones of the sets of primal heuristics (Achterberg, paragraph 0014).
Sun further discloses the SCUC problem (paragraphs 0073-0075, 0077, and 0081-0082); 
to perform operations for solving a Security Constrained Unit Commitment (SCUC) problem (paragraphs 0073-0075, 0077, and 0081-0082: “Each SKED engine can be easily configured to perform scheduling processes with different heart beats and different look-ahead time. The multi-stage resource scheduling, SKED engine, process is security constrained unit commitment and economic dispatch sequences with different look-ahead periods, which as a non-limiting example can be 6 hours, 2 hours and 20 minutes”)  for an upcoming planning horizon of a power grid (paragraphs 0073-0075, 0077, and 0081-0082: “Each SKED engine can be easily configured to perform scheduling processes with different heart beats and different look-ahead time. The multi-stage resource scheduling, SKED engine, process is security constrained unit commitment and economic dispatch sequences with different look-ahead periods, which as a non-limiting example can be 6 hours, 2 hours and 20 minutes, updating resource schedules at different cycle frequencies (e.g. 5 min, 15 min or hourly). The results of each stage form progressively refined regions that guide the dispatching decision space of the subsequent stages. Various SKED engine cycles are coordinated through a comprehensive operating plan, as more fully explained hereafter.);
seeding a plurality of threads with prior solutions to the SCUC problem (paragraphs 0094-0095, 0099, 0116, and 0120: “The comprehensive operating plan contains quantities, as a non-limiting example megawatt generation level, being scheduled over different operating Intervals. Operator interaction can be typically with COPt. In one embodiment, initialization of the comprehensive operating plan for each operating day begins with the day-ahead schedule, which is based on the day ahead marketing financial schedules and then updated with reliability commitment results. Before any SKEDi is run in the current day of operation, the overall COPt is initialized with the day-ahead schedules. When COPt is suitably initialized, it can be used to generate input data for SKED1, SKED2 and SKED3. Results of SKEDi's are then used to update their respective subordinate COPi, which will cause COPt to be updated, and thus the overall iterative process continues.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

As per claim 11, Balley does not explicitly disclose wherein the data shared among the threads comprises at least one of: an intermediate solution to the SCUC problem; an incumbent solution to the SCUC problem; or a hint for solving the SCUC problem.
Sun further discloses wherein the data shared among the threads comprises at least one of: an intermediate solution to the SCUC problem (paragraphs 0077, 0081 and 0095); an incumbent solution to the SCUC problem (paragraph 0084); or a hint for solving the SCUC problem.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

As per claim 15, Balley discloses wherein the operations further comprise decomposing the problem into a plurality of subproblems (paragraphs 0016, 0022, and 0030-0032) and solving the subproblems with the plurality of threads (paragraphs 0016, 0022, and 0030-0032).
Sun further discloses the SCUC problem (paragraphs 0073-0075, 0077, and 0081-0082).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in further view of Achterberg, as applied to claim 18, and further in view of Sun and Law.

As per claim 19, Balley does not explicitly disclose wherein the executable further comprises computer- executable code that when executed by a processor causes a first thread of the plurality of the threads to send a message to a second thread of the plurality of threads via a Message Passing Interface, the message including at least one of: an intermediate solution to the MIP problem generated by the first thread; an incumbent solution to the MIP problem generated by the first thread; or a hint for solving the MIP problem.
Sun further discloses the message including at least one of: an intermediate solution to the MIP problem generated by the first thread (paragraphs 0077, 0081 and 0095); an incumbent solution to the MIP problem generated by the first thread (paragraph 0084); or a hint for solving the MIP problem.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sun into Bailey’s teaching and Achterberg’s teaching because it would provide for the purpose of evaluating operational and financial performance for dispatchers in power grid control centers associated with utility systems using after the fact analysis of past events and practices a scheduler engine that receives actual system and resource conditions from the relational database and processes it to calculate system performance (Sun, paragraph 0008).
Law further discloses wherein the executable further comprises computer- executable code that when executed by a processor causes a first thread of the plurality of the threads to send a message to a second thread of the plurality of threads via a Message Passing Interface (FIG. 7; paragraph 0049).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Law into Bailey’s teaching, Achterberg’s teaching and Sun’s teaching because it would provide for the purpose of threads 721 and 722 in a preemptive task 720 are not permitted to share resources with other threads, including threads in their own task 720. Preemptive threads 721, 722 communicate externally (e.g., with an external message source and/or destination 705) only through message passing (e.g., via an API function call 710) (Law, paragraph 0049).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193